DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: Applicants invention as a whole, as currently presented is found to be allowable as the claimed subject matter has not been found in either the patents or non-published literature.  Applicants claims as a whole has been allowed and encompassed the following subject matter:  
  
“A mobile computing device comprising: a user input device; a controller operably connected to the user input device, the controller configured to execute instructions to perform operations comprising: receiving, from the user input device, data indicative of a user-selected sensitivity for obstacle avoidance by an autonomous cleaning robot, and initiating transmission of the data indicative of the user-selected sensitivity to the autonomous cleaning robot such that the autonomous cleaning robot initiates an obstacle avoidance behavior to avoid an obstacle on a portion of a floor surface based on imagery captured by an image capture device of the autonomous cleaning robot and the user- selected sensitivity.”  
“An autonomous cleaning robot comprising: a drive system to support the autonomous cleaning robot above a floor surface, the drive system being operable to maneuver the autonomous cleaning robot about the floor surface; an image capture device positioned on the autonomous cleaning robot to capture imagery of a portion of the floor surface forward of the autonomous cleaning robot; and a controller operably connected to the drive system and the image capture device, wherein the controller is configured to execute instructions to perform operations comprising initiating, based on a user-selected sensitivity and the imagery captured by the image capture device, an avoidance behavior to avoid an obstacle on the portion of the floor surface.”  
“An autonomous cleaning robot comprising: a drive system to support the autonomous cleaning robot above a floor surface, the drive system being operable to maneuver the autonomous cleaning robot about the floor surface; an image capture device positioned on the autonomous cleaning robot to capture imagery of a portion of the floor surface forward of the autonomous cleaning robot, the portion of the floor surface comprising at least a portion of a rug; and a controller operably connected to the drive system and the image capture device, wherein the controller is configured to execute instructions to perform operations comprising maneuvering the autonomous cleaning robot onto the rug along a path selected based on the imagery of the portion of the floor surface.”  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664